Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 1 of 8 Page ID #:1



  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      NANCY E. PRITIKIN, Cal. Bar No. 102392
  2 npritikin@sheppardmullin.com
      379 Lytton Avenue
  3 Palo Alto, California 94301-1479
      Telephone: 650.815.2600
  4 Facsimile:   650.815.2601
  5 ADAM R. ROSENTHAL, Cal. Bar No. 246722
      ARosenthal@sheppardmullin.com
  6 12275 El Camino Real, Suite 200
      San Diego, California 92130-2006
  7 Telephone: 858.720.8900
      Facsimile: 858.509.3691
  8
      RACHEL P. HOWARD, Cal. Bar No. 273968
  9 rhoward@sheppardmullin.com
      1901 Avenue of the Stars, Suite 1600
10 Los Angeles, California 90067-6055
      Telephone: 310.228.3700
11 Facsimile: 310.228.3701
12 Attorneys for Defendant
      SWAROVSKI NORTH AMERICA
13 LIMITED
14
                                     UNITED STATES DISTRICT COURT
15
                                 CENTRAL DISTRICT OF CALIFORNIA
16
17
      CATHERINE ANN GALLAGHER, an                  Case No. 2:19-cv-06052
18 individual,
                                                   [LASC Case No. 19STCV20384]
19                      Plaintiff,
                                                   DEFENDANT’S NOTICE OF
20             v.                                  REMOVAL OF ACTION
                                                   PURSUANT TO 28 U.S.C. §§ 1332,
21 SWAROVSKI NORTH AMERICA                         1441 AND 1446 (DIVERSITY
      LIMITED, a Rode Island Corporation;          JURISDICTION)
22 and DOES 1 to 50, inclusive,
23                      Defendant.
                                                   [Complaint Filed: June 11, 2019]
24
25
26
27
28


      SMRH:4847-0650-8699.1                                  DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 2 of 8 Page ID #:2



  1            TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
  2 DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL
  3 OF RECORD:
  4            PLEASE TAKE NOTICE that, Defendant Swarovski North America
  5 Limited (“Swarovski” or “Defendant”), hereby removes the above-entitled action
  6 from the Superior Court of the State of California in and for the County of Los
  7 Angeles, to the United States District Court for the Central District of California.
  8 This Court has original subject matter jurisdiction over Plaintiff’s lawsuit under 28
  9 U.S.C. § 1332(a) because complete diversity exists and the amount in controversy
10 exceeds $75,000. Accordingly, removal is proper based on the following grounds:
11                                          BACKGROUND
12             1.       On or about June 11, 2019, Plaintiff Catherine Ann Gallagher
13 (“Plaintiff”) filed a Complaint against Defendant Swarovski in the Superior Court of
14 the State of California, County of Los Angeles, Case No. 19STCV20384 (the
15 “Complaint”). A true and correct copy of the Complaint is attached hereto as
16 Exhibit A.
17             2.       The Complaint purports to assert claims for relief arising out of
18 Plaintiff’s employment with Defendant. Specifically, Plaintiff brings claims for: (1)
19 discrimination on the basis of disability in violation of FEHA; (2) failure to provide
20 reasonable accommodation in violation of FEHA; (3) failure to prevent
21 discrimination in violation of FEHA; (4) retaliation for taking CFRA leave in
22 violation of FEHA; (5) failure to engage in the interactive process in violation of
23 FEHA; (6) wrongful termination in violation of public policy; (7) constructive
24 discharge; (8) intentional infliction of emotional distress; (9) failure to timely
25 produce personnel records; and (10) failure to timely produce payroll records.
26
27
28

                                                     -1-
      SMRH:4847-0650-8699.1                                        DEFENDANTS’ NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 3 of 8 Page ID #:3



  1                                  TIMELINESS OF REMOVAL
  2            3.       On June 13, 2019, Plaintiff served Defendant with a Summons and
  3 copy of the Complaint. A true and correct copy of the Summons is attached hereto
  4 as Exhibit B.
  5            4.       This Notice of Removal is timely as it is filed within thirty (30) days of
  6 the first receipt by a defendant of a copy of a paper (in this case, the Complaint) that
  7 revealed this case was properly removable. 28 U.S.C. § 1446(b).
  8                  DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)
  9            5.       Plaintiff’s Citizenship: Plaintiff is, and at all times since the
10 commencement of this action has been, a citizen and resident of the State of
11 California. To establish citizenship for diversity purposes, a natural person must be
12 both (a) a citizen of the United States and (b) a domiciliary of one particular state.
13 Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Residence
14 is prima facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d
15 514, 520 (10th Cir. 1994). Plaintiff was domiciled in California while she worked
16 for Defendant in California from March 2017 to April 2019 and she continues to be
17 domiciled in California to date. (Compl. ¶ 1; Declaration of John Ericson (“Ericson
18 Decl.”) ¶ 4). Additionally, during her employment with Defendant, around
19 November 2018, Plaintiff alleges she could not travel outside of Los Angeles,
20 California. (Compl. ¶ 12(f)). Therefore, Plaintiff is a citizen of the State of
21 California.
22             6.       Defendant’s Citizenship: For purposes of section 1332, a corporation
23 is deemed to be a citizen of any State by which it has been incorporated and of the
24 State where it has its principal place of business. See 28 U.S.C. § 1332(c)(1). As
25 clarified by the United States Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77,
26 81 (2010), “the phrase ‘principal place of business’ [in § 1332(c)(1)] refers to the
27 place where a corporation’s high level officers direct, control, and coordinate the
28

                                                      -2-
      SMRH:4847-0650-8699.1                                         DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 4 of 8 Page ID #:4



  1 corporation’s activities… [T]he ‘nerve center’ will typically be found at a
  2 corporation’s headquarters.”
  3            7.       At the time this action was commenced in state court, Defendant
  4 Swarovski North America Limited was, and still is, a corporation incorporated
  5 under the laws of the State of Rhode Island with its principal place of business in
  6 Cranston, Rhode Island. (Ericson Decl. ¶ 2). Swarovski’s corporate headquarters
  7 and principal place of business, i.e., it’s “nerve center” where Swarovski performs
  8 executive and administrative functions, is located at 1 Kenney Dr., Cranston, RI
  9 02920. (Id. ¶ 3). While Swarovski provides services in Los Angeles, California,
10 Swarovski’s principal place of business is not located in Los Angeles, California,
11 and Swarovski is not a citizen of California.
12             8.       Doe Defendants: Pursuant to 28 U.S.C. § 1441(a), the residence of
13 fictitious and unknown defendants should be disregarded for purposes of
14 establishing removal jurisdiction under 28 U.S.C. § 1332. Fristos v. Reynolds
15 Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants are not
16 required to join in a removal petition). Thus, the existence of Doe defendants 1
17 through 50, inclusive, does not deprive this Court of jurisdiction.
18             9.       As set forth above, Plaintiff is a citizen of California, and Defendant is
19 incorporated and has its principal places of business outside of California.
20 Accordingly, the complete diversity requirement of 28 U.S.C. § 1332(a) is satisfied.
21                        AMOUNT IN CONTROVERSY EXCEEDS $75,000
22             10.      This action is a civil action between citizens of different states and the
23 amount in controversy exceeds $75,000, exclusive of interest and costs, and
24 accordingly, this Court has original jurisdiction under 28 U.S.C. § 1332(a).
25             11.       “[A] defendant’s notice of removal need include only a plausible
26 allegation that the amount in controversy exceeds the jurisdiction threshold.” Dart
27
28

                                                      -3-
      SMRH:4847-0650-8699.1                                         DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 5 of 8 Page ID #:5



  1 Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).1
  2 Defendant is not obliged to “research, state, and prove the plaintiff’s claims for
  3 damages.” Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
  4 1997); Conrad Assoc. v. Hartford Accident & Indem. Co., 994 F. Supp. 1196, 1198
  5 (N.D. Cal. 1998). Defendant can establish the amount in controversy by the
  6 allegations in the Complaint, or by setting forth facts in the notice of removal that
  7 demonstrate that the amount placed in controversy by Plaintiff exceeds the
  8 jurisdictional minimum. Singer, 116 F.3d at 377; Conrad Assoc., 994 F. Supp. at
  9 1198.
10            12.      Lost Past and Future Earnings: Plaintiff alleges that, as a result of
11 Defendant’s conduct, she “has suffered and will suffer harm, including lost past and
12 future income and employment benefits, damage to her career, lost wages, unpaid
13 expenses, and penalties, as well as interest…in a sum to be proven at trial.” (Compl.
14 ¶ 13). At the time Plaintiff resigned from her employment with Defendant, Plaintiff
15 earned approximately $91,800 per year. (Ericson Decl. ¶ 4). She pleads that her
16 employment ended on or about April 17, 2019. (Compl. ¶ 12(m)). Plaintiff makes
17 no allegation in her Complaint that she has found other work. Therefore, reasonably
18 assuming it takes approximately one year to resolve this matter by trial and that
19 Plaintiff could recover three years of future earnings, Plaintiff’s claimed lost wages
20 will easily exceed $75,000 if she prevails at trial. See Chavez v. JPMorgan Chase &
21 Co., 888 F.3d 413, 416 (9th Cir. 2018) (finding that the amount in controversy
22 “easily exceeds” $75,000 when the plaintiff’s salary was $39,000 per year and she
23 would have continued working if her employment had not been terminated).
24   1
            There is no requirement at the removal stage to cite evidence to support the
25   allegations in the removal. Rather, removal is governed by Rule 8 requiring only a
26   “short and plain statement of the grounds for removal.” Dart Cherokee, 135 S. Ct.
     at 553. Only in the event that a remand motion is filed does the court examine
27   evidence to determine whether the basis for removal has been met. Ibarra v.
28   Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015).

                                                   -4-
     SMRH:4847-0650-8699.1                                      DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 6 of 8 Page ID #:6



  1            13.      Emotional Distress Damages: In addition, Plaintiff alleges that, as a
  2 result of Defendant’s conduct, she has “suffered physically and emotionally…[She]
  3 attended a large number of therapy sessions focused entirely on the stress and
  4 anxiety caused by her toxic work environment. Defendant’s treatment also caused
  5 [her] an increase in anxiety, triggered her PTSD symptoms and caused an overall
  6 regression of her health symptoms.” (Compl. ¶ 14). The emotional distress
  7 component of Plaintiff’s alleged damages must be considered in determining
  8 whether the amount in controversy requirement has been established. See Kroske v.
  9 U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). Further, a defendant may use
10 damage awards in other cases to establish that the amount in controversy exceeds
11 $75,000. See Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033 (N.D. Cal. 2002).
12 Juries in California have awarded well in excess of $75,000 for emotional distress
13 damages in an employment case like this one. See, e.g., Wang v. Reese Scientific
14 Corp., San Francisco Superior Court Case No. CGC-13-528233 (awarding plaintiff
15 $166,302 for emotional distress damages on claims including discrimination and
16 wrongful termination); Stallworth v. City of Los Angeles, Los Angeles Superior
17 Court Case No. BC341480 (awarding $100,000 in emotional distress damages on
18 discrimination and retaliation claims). Thus, if Plaintiff is able to prove her claims
19 at trial, it is reasonable to conclude that Plaintiff will seek, and a jury may award, in
20 excess of $75,000 for emotional distress damages.
21             14.      Attorneys’ Fees: The Complaint also alleges that Plaintiff is entitled
22 to recover attorneys’ fees. (Compl. ¶ 19). A prevailing party on FEHA claims may
23 be awarded attorneys’ fees. Cal. Gov’t Code §12965(b). Requests for attorneys’
24 fees should be taken into account in ascertaining the amount in controversy for
25 purposes of removal. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th
26 Cir. 1998) (claims for attorneys’ fees are to be included in amount in controversy,
27 regardless of whether award is discretionary or mandatory). Recent authority has
28 clarified that this must include all attorneys’ fees likely to be incurred through trial

                                                    -5-
      SMRH:4847-0650-8699.1                                       DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 7 of 8 Page ID #:7



  1 of an action. See Fritsch v. Swift Transportation Company of Arizona, __ F.3d ___,
  2 2018 U.S. App. LEXIS 22036 (9th Cir. Aug. 8, 2018). If Plaintiff litigated this case
  3 through trial and prevailed, it is reasonable to assume that Plaintiff’s attorneys’ fees
  4 alone would exceed $75,000.
  5            15.      Punitive Damages: The Complaint also alleges that Plaintiff is
  6 entitled to recover punitive damages. (Compl. ¶¶ 15-18). Punitive damages should
  7 be considered when determining the amount in controversy. See Simmons v. PCR
  8 Technology, 209 F. Supp. 2d 1029, 1033 (2002) (recognizing that jury verdicts in
  9 other similar cases in California “amply demonstrate the potential for large punitive
10 damage awards in employment discrimination cases.”). A conservative estimate for
11 a punitive damages recovery is $50,000.
12             16.      Civil Penalties: In Plaintiff’s ninth and tenth causes of action, Plaintiff
13 seeks separate $750 penalties for Defendant’s alleged violations of Labor Code
14 sections 1198.5 and 226, respectively. (Compl. ¶¶ 104, 110). Thus, this $1,500
15 total penalty is added to the amount in controversy.
16             17.      Based on the foregoing, there is ample evidence that the amount in
17 controversy here, based on the totality of Plaintiff’s claims and prayer for relief,
18 significantly exceeds $75,000.
19                                                VENUE
20             18.      Venue lies in the Central District of California pursuant to 28 U.S.C. §§
21 1441, 1446(a), and 84(c)(2). This action originally was brought in the Superior
22 Court of the State of California, County of Los Angeles.
23                                      NOTICE OF REMOVAL
24             19.      This Notice of Removal will be promptly served on Plaintiff and filed
25 with the Clerk of the Superior Court of the State of California in and for the County
26 of Los Angeles.
27             20.      In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
28 “process, pleadings, and orders” from the state court action served on Defendant or

                                                      -6-
      SMRH:4847-0650-8699.1                                        DEFENDANT’S NOTICE OF REMOVAL
Case 2:19-cv-06052-JFW-JEM Document 1 Filed 07/15/19 Page 8 of 8 Page ID #:8



  1 filed by Defendant are attached hereto as the following exhibits, including the
  2 Complaint (Exhibit A) and Summons (Exhibit B).
  3                     WHEREFORE, Defendant respectfully requests that the above action
  4 pending before the Superior Court of the State of California for the County of Los
  5 Angeles be removed to the United States District Court for the Central District of
  6 California.
  7
  8
      Dated: July 15, 2019             SHEPPARD, MULLIN, RICHTER & HAMPTON               LLP
  9
10
                                       By            /s/ Rachel P. Howard
11                                                   NANCY E. PRITIKIN
12                                                  ADAM R. ROSENTHAL
                                                    RACHEL P. HOWARD
13                                                  Attorneys for Defendant
14                                            SWAROVSKI NORTH AMERICA LIMITED
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -7-
      SMRH:4847-0650-8699.1                                  DEFENDANT’S NOTICE OF REMOVAL
